ORDER
PER CURIAM:
AND NOW, this 10th day of September, 1992, Van Millin having been disbarred by consent from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey dated February 19, 1992; the said Van Millin having been directed on May 12, 1992, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
*307ORDERED that Van Millin is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.